This is a motion made under § 100 of the Practice Book which provides that "Whenever two or more causes of action which may be united in one complaint are improperly combined in one count . . . the proper remedy is a motion to separate."
As I read the complaint, coupled with the more specific statement, the plaintiffs submitted three separate bids for a single road construction job in the borough of Southington. They apparently claim that they were entitled to an award of the contract on each of the three bids but that, as to the first two bids, the borough wrongfully refused to make any contract and, as to the third bid, the borough wrongfully entered into a contract with another bidder.
It seems to me that the defendants' point is well taken. To be sure, the plaintiffs can recover damages for only one thing, viz., the loss of their right to the contract for the construction of this road. But if they are entitled to damages because they were not awarded the contract on the first bid, then the second and third bids are out of the case. And so, if they were entitled to the award on either the second or the third bids, then the other two are out of the case. Thus, there is presented a situation where there are several causes of action, each distinct from *Page 119 
the other, with only one recovery possible. Though they may be properly joined in one complaint, they may not be stated in the same count.
Since no answer has as yet been filed, it is not possible to foretell just what the issues will be, but it is more than likely that in the introduction of testimony or in the submission of the case to a jury, should there be a jury trial, the issues can be more easily kept distinct and the ultimate judgment more readily related to the issues upon which it is based if the several causes of action are separately pleaded.
   The motion to separate is, therefore, granted.